Exhibit 10.20(b) FIRSTGOLD CORP. AMENDED AIRCRAFT TIME SHARING AGREEMENT This Aircraft Time Sharing Agreement ("Agreement") by and between Firstgold Corp. ("Lessee"), a Delaware corporation whose address is 3108 Gabbert Drive, Suite 210, Cameron Park, California 95682 and ASD Aviation, Inc. (“Lessor"), whose address is 300 W. Second Street, Carson City, NV 89703 (collectively the “Parties”) is effective December 1, 2006, and shall terminate on December 31, 2015 unless terminated sooner by either party pursuant to Article 9 below. WHEREAS, Lessor is legal owner of an aircraft ("Aircraft"), equipped with engines and components as described in the Aircraft Subject to the Time Sharing Agreement attached hereto and made a part hereof, as Exhibit A; and WHEREAS, Lessor and Lessee desire to lease said Aircraft on a non-exclusive time sharing basis as defined in Section 91.501 (c) (1) of the Federal Aviation Regulations ("FAR"); WHEREAS, this Agreement sets forth the understanding of the Parties as to the terms under which Lessor will provide Lessee with the use, on a periodic basis, of the Aircraft as described in Exhibit A hereto, currently owned by Lessor. WHEREAS, the use of the Aircraft will at all times be pursuant to and in full compliance with the requirements of FAR 91.501(b)(6), 91.501(c)(1), and 91.501(d); NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, the Parties agree as follows: 1.Use of Aircraft. (a)Lessee may use the Aircraft from time to time, with the permission and approval of Lessor, for any and all purposes allowed by FAR 91.501(b)(6). Lessee's use shall include the use of the Aircraft by any officer or employee of the Lessee who has been authorized by Lessee to use the Aircraft on an as needed basis (“Authorized Users”). (b)Lessee represents, warrants and covenants to Lessor that: (i)Lessee will use such Aircraft for and on Lessee’s own account only and will not use the Aircraft for the purposes of providing transportation of passengers or cargo in air commerce for compensation or hire; (ii)Lessee shall refrain from incurring any mechanics or other lien in connection with inspection, preventative maintenance, maintenance or storage of the Aircraft, whether permissible or impermissible under this Agreement, and Lessee shall not attempt to convey, mortgage, assign, lease or in any way alienate the Aircraft or create any kind of lien or security interest involving the Aircraft or do anything or take any action that might mature into such a lien; 1 (iii)During the term of this Agreement, Lessee will abide by and conform to all such laws, governmental, and airport orders, rules, and regulations as shall from time to time be in effect relating in any way to the operation and use of the Aircraft by a time-sharing Lessee; (iv)Lessee shall only permit operation of the Aircraft by a fully qualified pilot. (c)Lessee shall provide Lessor with notice of its desire to use the Aircraft and proposed flight schedules as far in advance of any given flight as possible, and in any case, at least forty-eight (48) hours in advance of Lessee's planned departure.
